Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The examiner notes that the JP 2013509851 A document has been considered due to the presence of the US equivalents. However, the IDS filed 6/11/2020 was incorrect, as the document provided did not have an English abstract. It was a French abstract.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electrical device for charging parallel batteries
The abstract of the disclosure is objected to because it includes the language “Provided is”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It is not clear that the applicant provided support for the limitations of Claim 5. Please add “battery voltage threshold” to the specification.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Applicant’s claim 5 is a little unclear, as they describe “the battery voltage threshold determining whether or not to recharge the particular rechargeable battery.” Does the applicant mean that this threshold is used to determine when to stop charging (max), when to start charging (minimum operating voltage), etc. Please explain. For purposes of examination, the examiner will assume the applicant meant that the end charging voltage is reduced at the end of every charging cycle (i.e. when the current is below the threshold, the cycle ends).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popescu (USPGPN 20040217737).
Independent Claim 1, Popescu discloses an electrical device (Figs. 1-5, esp. 1 & 2) having a plurality of parallel-connected built-in rechargeable batteries (20 & 22, not described as removable/detachable, so interpreted as built-in), the electrical device comprising: a power supply terminal that receives electrical power supplied from an outside of the electrical device (poles N+ & N- of Fig. 1 next to AC adapter); and a charging circuit that executes charge control so as to charge the plurality of rechargeable batteries using the electrical power supplied from the outside (30 along with  40 of 20 & 22, controlling with 36 & 38 of 20 & 22, see Figs. 1 & 2); wherein, during the execution of the charge control, the charging circuit interrupts the charging of a particular one of the rechargeable batteries in accordance with the magnitude of a charging current flowing to each of the rechargeable batteries (see ¶’s [29, 30, 46, 47]).
Claim 2, Popescu discloses when the charging current flowing to a particular one of the rechargeable batteries is smaller than a predetermined threshold value, the charging circuit interrupts the charging of the particular rechargeable battery receiving the charging current smaller than the predetermined threshold value (see ¶’s [29, 30, 46, 47], where these interrupting steps only occur in one of 20 or 22 according to whether the current being below the threshold is reached).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu (USPGPN 20040217737)


Dependent Claim 3, Popescu teaches if the charging current flowing to a particular rechargeable battery is smaller than a predetermined threshold value when a current flowing to any of the other rechargeable batteries reaches a maximum charging current while each of the rechargeable batteries is charged to increase an output voltage, the charging circuit interrupts the charging of the particular rechargeable battery (¶’s [27, 28] describes that the protection circuit will output a signal if the current during charging reaches a maximum current, and due to this, 40a/40 will control switches; while it is not explicitly taught here, it would be obvious to try to open the switches in response to the current reaching the maximum current to protect the battery, which is the purpose of a protection circuit, as one having ordinary skill in the art would understand [KSR E]; in Claim 2, the examiner noted that the current can be interrupted in a separate battery of 20/22, so it is entirely conceivable that one battery could have a low current, while the other has a maximum current [as current is split between parallel circuits, it would make sense if one battery received more than the other], as one having ordinary skill in the art would understand; the examiner notes that the applicant did not specify what happens to the battery which has the current reaching the maximum charging current).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu (USPGPN 20040217737) in view of Sugiyama et al (USPGPN 20140191720)
Dependent Claim 4, Popescu teaches comparing whether the current flowing to a particular rechargeable battery is smaller than a predetermined value (see above)

Sugiyama teaches when the charging of any of the other rechargeable batteries is interrupted, the charging circuit resumes the charging of the rechargeable battery whose charging is interrupted (¶[117] describes the sequential charging of batteries, which means when one has had charging interrupted, the other will start, while Fig. 1 demonstrates the use of parallel connected batteries; this type of method fits with Popescu as one having ordinary skill in the art understands that generally, when a battery is fully charged, the current it can accept, especially during constant voltage charging, is very small compared to a normal range, thus this sequential charging of a battery, which may have been exposed to leakage after finishing charging, will serve to help the battery stay near full charged, like in a leakage/maintenance charging operation after the normal charging). One having ordinary skill in the art understands that by charging batteries sequentially, the power output required can be reduced, so that electricity costs and power efficiency can be reduced. In addition, as one of ordinary skill in the art understands, as the currents can be reduced, the costs to build the device, the longevity of the device, and the costs to maintain the device can be improved.
It would have been obvious to a person having ordinary skill in the art to modify Popescu with Sugiyama to provide improved costs, longevity, and efficiency.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Popescu (USPGPN 20040217737) in view of Dai et al (USPGPN 20130049702)
Dependent Claim 5, Popescu fails to explicitly teach when interrupting the charging of a particular one of the rechargeable batteries, the charging circuit changes a battery voltage 
Dai teaches when interrupting the charging of a particular one of the rechargeable batteries, the charging circuit changes a battery voltage threshold value to a value lower than a battery voltage present at the time point of the interruption, the battery voltage threshold value determining whether or not to recharge the particular rechargeable battery (Figs. 2 & 4 demonstrate that the previous cycle number serves to reduce the next cycle’s charge voltage, i.e. the threshold at which the battery should not be charged higher than, where the charge cycle would occur for Popescu after the current has indicated that it is below a threshold, as one having ordinary skill in the art would understand). Dai teaches that this method serves to mitigate/reduce swelling/degradation in batteries (see ¶’s [05-11, esp. 07, 08, 10]). Dai demonstrates parallel connected batteries in Fig. 1.
It would have been obvious to a person having ordinary skill in the art to modify Popescu with Dai to provide reduced degradation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859